 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     ELIZABETH FALK
 3   Assistant Federal Public Defender
     19th Floor Federal Building - Box 36106
 4
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       Elizabeth_falk@fd.org
 7

 8   Counsel for Defendant RODRIGUEZ-MARTINEZ
 9
10                               IN THE UNITED STATES DISTRICT COURT
11                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                       SAN FRANCISCO DIVISION
13

14       UNITED STATES OF AMERICA,                          Case No.: CR 19–420 RS
15                         Plaintiff,                       STIPULATION AND ORDER TO
                                                            CONTINUE SENTENCING DATE
16                 v.
17       RAMON RODRIGUEZ-MARTINEZ,
18                         Defendant.
19

20

21               The above titled matter is currently scheduled for sentencing on May 12, 2020. In

22   response to COVID-19, the parties agree that this date shall be vacated and the matter be

23   placed on calendar for sentencing on July 21, 2020 at 2:30 p.m. United States Probation Officer

24   has been consulted with and has no objection to the proposed continuance.

25          \\

26          \\

27          \\

28

     [PROPOSED] STIPULATED ORDER
     RODRIGUEZ-MARTINEZ, CR 19–420 RS
 1              IT IS SO STIPULATED.
 2                     April 14, 2020       DAVID L. ANDERSON
 3                     Dated                United States Attorney
                                            Northern District of California
 4
                                                      /S
 5
                                            MOLLY PRIEDEMAN
 6                                          Assistant United States Attorney

 7

 8                     April 14, 2020       STEVEN G. KALAR
                       Dated                Federal Public Defender
 9                                          Northern District of California
10
                                                      /S
11                                          ELIZABETH FALK
                                            Assistant Federal Public Defender
12

13

14          IT IS SO ORDERED.
15
                 $SULO
16               Dated                  RICHARD SEEBORG
17                                      United States District Judge

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] STIPULATED ORDER
     RODRIGUEZ-MARTINEZ, CR 19–420 RS
                                        2
